
	
		II
		112th CONGRESS
		1st Session
		S. 1752
		IN THE SENATE OF THE UNITED STATES
		
			October 20, 2011
			Mr. Roberts introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To nullify certain regulations regarding the removal of
		  essential-use designation for epinephrine used in oral pressurized metered-dose
		  inhalers.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Freedom to Breathe Act of
			 2011.
		2.Nullification of
			 final rule; prohibition
			(a)Nullification
			 of final ruleAs of the date
			 of enactment of this Act, the final rule entitled Use of Ozone-Depleting
			 Substances; Removal of Essential-Use Designation (Epinephrine) (73 Fed.
			 Reg. 69532 (November 19, 2008)) shall have no force or effect.
			(b)Prohibition on
			 future regulationsIn no case may the Secretary of Health and
			 Human Services reissue the final rule described in subsection (a) in
			 substantially the same form, or issue a new rule that prohibits the production
			 and distribution of oral pressurized metered-dose inhalers because such
			 inhalers may emit chlorofluorocarbons or other green house gas emissions,
			 unless the reissued or new rule is specifically authorized by a law enacted
			 after the date of enactment of this Act.
			
